COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                              '

                                              '              No. 08-14-00182-CR
 IN RE: KEVIN BOYER,
                                              '         AN ORIGINAL PROCEEDING
                                Relator.
                                              '                IN MANDAMUS
                                              '

                                              '

                                MEMORANDUM OPINION

       Relator, Kevin Boyer, filed a prose petition for writ of mandamus in which he complains

that Hon. Richard A. Roman, formerly sitting as Judge of the 346th District Court of El Paso

County, denied Relator’s prose motion for post-conviction DNA testing under Texas Code of

Criminal Procedure Chapter 64. See TEX.CODE CRIM.PROC.ANN. art. 64.01-64.05(West Supp.

2013). Relator asserts the State seized evidence, specifically tennis shoes and a jersey, which

contains biological material.

       Relator presents no statement of facts or argument in his petition. See TEX.R.APP.P.

52.3(g), (h). In his accompanying affidavit, Appellant avers that he served his “Chapter 64

Motion” on the 346th District Court of El Paso, Texas on March 10, 2014. No copy of Relator’s

motion for forensic DNA testing was presented to the Court. Relator has not filed a copy of

Respondent’s order denying Relator’s motion for DNA testing. See TEX.R.APP.P. 52.3(k)(1)(A).
       To be entitled to mandamus relief, Relator must demonstrate that the act he seeks to

compel is ministerial and that he does not have an adequate remedy at law. State ex rel. Young v.

Sixth Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007)(orig.

proceeding). Article 64.05 of the Texas Code of Criminal Procedure provides that an appeal

under Chapter 64 is to a court of appeals in the same manner as an appeal of any other non-capital

criminal matter. TEX.CODE CRIM.PROC.ANN. art. 64.05 (West 2006). Because Relator has an

adequate remedy at law, he is not entitled to mandamus relief. Accordingly, Relator’s petition for

writ of mandamus is denied.


August 6, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                2